Appeal Dismissed and Memorandum Opinion filed March 9, 2021.




                                       In The

                       Fourteenth Court of Appeals

                                NO. 14-20-00791-CV

        GALVAN, THOMAS (D/B/A TOM'S TRUCKING), Appellant
                                          V.

                         AMISTAD GROUP, LLC, Appellee

                       On Appeal from the 234th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2020-13222

                            MEMORANDUM OPINION

      This is an interlocutory appeal from orders signed November 5, 2020.
Appellant’s brief was due January 7, 2021. No brief or motion to extend time to file
the brief was filed.

      On January 12, 2021, the court ordered appellant to file a brief by January 27,
2021. We cautioned that if appellant failed to comply with our order, we would
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b). No brief or
motion to extend time to file the brief has been filed.
      Therefore, the appeal is dismissed.

                                 PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Hassan.




                                            2